Title: From Thomas Jefferson to James Madison, 19 December 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to mr Madison.
                            
                            Dec. 19. 06.
                        
                        I send you the draught of a proclamation dated for tomorrow. I think all the letters & orders, to the
                            effect already agreed on, should be instantaneously got ready; and I ask the heads of departments to meet here tomorrow at
                            11. aclock to consider what additional measures can be taken for forcing the Cambrian off, and for preventing her entering
                            any other port of the US. would it not be proper to ask mr Erskine to see you immediately, to shew him the letter of
                            Newton & report of the officer, & to let him know the measures we will take tomorrow. he may by tonight’s post
                            reinforce his advice to those officers.
                    